PER CURIAM.
We hold that the trial court abused its discretion in striking appellants’ timely demand for jury trial. Hollywood, Inc. v. City of Hollywood, 321 So.2d 65 (Fla.1975); Merle v. Florida State Constructors, Inc., 472 So.2d 558 (Fla. 3d DCA 1985); Magram v. Raffel, 443 So.2d 396 (Fla. 3d DCA 1984); Spring v. Ronel Refining, Inc., 421 So.2d 46 (Fla. 3d DCA 1982); Fla.R.Civ.P. 1.430(b); cf. Southeast Aluminum Supply Corp. v. Plastics North American, Inc., 413 So.2d 440 (Fla. 3d DCA 1982) (trial court specifically conditioned amendment on understanding that trial not be delayed).
We reverse the final judgment and remand with directions to reinstate appellants’ jury demand.
Reversed and remanded.